99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vaden Lee WILLIAMS, Defendant-Appellant.
No. 95-7284.
United States Court of Appeals, Fourth Circuit.
Argued June 3, 1996.Decided August 29, 1996.

ARGUED:  Bruce Charles Bishop, Third Year Law Student, Russell S. Post, Third Year Law Student, Appellate Litigation Clinic, UNIVERSITY OF VIRGINIA LAW SCHOOL, Charlottesville, Virginia, for Appellant.  Kent Pendleton Porter, Assistant United States Attorney, UNITED STATES ATTORNEY'S OFFICE, Norfolk, Virginia, for Appellee.  ON BRIEF:  Neal L. Walters, Appellate Litigation Clinic, UNIVERSITY OF VIRGINIA LAW SCHOOL, Charlottesville, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, Mark A. Exley, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
The defendant, Vaden Lee Williams, appeals the district court's denial of his petition under 28 U.S.C. § 2255.  That court held that civil forfeiture of an instrumentality of criminal activity is not punishment for purposes of the double jeopardy clause.


2
Following briefing and oral argument on June 3, 1996, before this court, the Supreme Court decided that civil in rem forfeiture is not punishment for purposes of the double jeopardy clause.  United States v. Ursery, 65 U.S.L.W. 4565 (U.S. June 24, 1996).  The parties have submitted to us memoranda on the effect of Ursery, and counsel for Williams agrees that the Supreme Court's Ursery  decision controls this aspect of the case.


3
We have not found any error, however claimed, in the decision of the district court.


4
The judgment of the district court denying the defendant's petition under 28 U.S.C. § 2255 is accordingly


5
AFFIRMED.